                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:13-CR-18-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )               ORDER
                                               )
DARNELL TYRECE HAYES,                          )
                                               )
                           Defendant.          )

       On August 19, 2020, Darnell Tyrece Hayes ("Hayes" or "defendant'') moved pm se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b},

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 81]. On March

25, 2021, Hayes, through counsel, moved for compassionate release and filed a memorandum. and

documents in support [D.E. 86]. On April 8, 2021, the government responded in opposition [D.E.

88]. On June 7, 2021, Hayes filed a pm se supplemental memorandum. in support of his motion

[D.E. 89]. As explained below, the court denies Hayes's motion.

                                                   I.

       On April 30, 2013, pursuant to a written plea agreement, Hayes pleaded guilty to distribution

of a quantity of heroin. See [D.E. 1, 27, 28]. On August 7, 2013, the court held the sentencing

hearing and adopted the facts as set forth in the Presentence Investigation Report ("PSR"). See [D.E.

40, 42, 43, 53]. After overruling Hayes' s objections, the court calculated Hayes's total offense level

to be 30, his criminal history category to be VI, and his advisory guideline range to be 168 to 210

months' imprisonment. See [D.E. 43] 1; [D.E. 53] 6--17. Afterthoroughlyconsideringallrelevant

factors under 18 U.S.C. § 3553(a), the court sentenced Hayes to 210 months' imprisonment. See

[D.E. 42] 2; [D.E. 53] 17-31. The court also announced that if it had miscalculated the advisory


            Case 5:13-cr-00018-D Document 90 Filed 06/14/21 Page 1 of 8
guideline range, it would impose the same sentence as an alternative variant sentence in light ofthe

section 3553(a) factors. See [D.E. 53] 32. Hayes appealed [D.E. 43]. On June 2, 2014, the United

States Court of Appeals for the Fourth Circuit affirmed Hayes's sentence. See United States v.

Hayes, 574 F. App'x 259, 260 (4th Cir. 2014) (per curiam) (unpublished); [D.E. 54, 55].

       On June 1, 2015, Hayes moved to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 [D.E. 58]. On March 24, 2016, the court dismissed Hayes's m(?tion and denied a

certificate ofappealability [D.E. 69, 70]. Hayes appealed [D.E. 71]. OnApril 3, 2017, the Fourth

Circuit dism1ssed Hayes's appeal. See United States v. Hayes, 683 F. App'x 223,224 (4th Cir.

2017) (per curiam) (unpublished); [D.E. 75, 76]. On June 20, 2017, the Fourth Circuit denied

Hayes's petition for rehearing and rehearing en bane [D.E. 78]. On October 30, 2017, the Supreme

Court ofthe United States denied Hayes' s petition for writ of certiorari. See Hayes v. United States,

138 S. Ct. 417 (2017).

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the .

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

                                                  2

            Case 5:13-cr-00018-D Document 90 Filed 06/14/21 Page 2 of 8
undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl .13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                      (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or


                                                   3

             Case 5:13-cr-00018-D Document 90 Filed 06/14/21 Page 3 of 8
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionin the term of imprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not



                           (Ill) experiencing deubriorating physical or mental health because
                                 of the aging process,

                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

                (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

            Case 5:13-cr-00018-D Document 90 Filed 06/14/21 Page 4 of 8
updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,~' United States v. High. 997 F.3d 181, 186 (4th Cir. 2021); United States

v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021); United States v. McCoy, 981 F.3d271, 280-84 (4th

Cir. 2020). Rather, "[section] lB 1.13 only applies when a request for compassionate release is made

upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section

lB 1.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). _See High, 997 F.3d at 186; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See, ~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On June 7, 2020, Hayes submitted a request for home confinement, which the warden denied

on June 9, 2020. See [D.E. 86] 3; [D.E. 86-2]. The government has not invoked section 3582's

exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2

Accordingly, the court addresses Hayes's claim on the merits.

       Hayes seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See AJAm, 960 F.3d at 833-34.

                                                 5

           Case 5:13-cr-00018-D Document 90 Filed 06/14/21 Page 5 of 8
request, Hayes cites the COVID-19 pandemic, his age (43), his race, and his asthma. See [D.E. 86]

1, 4-5; [D.E. 86-1 ]. Hayes also cites the post-sentencing change in his career offender status in light

of United States v. Barlow, 811 F.3d 133, 136 (4th Cir. 2015), his new advisory guideline range,

his rehabilitation efforts, and his release plan. See [D.E. 86] 1, 5--6; [D.E. 89] 2-4, 7, 9--12.3

        As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Hayes states that he

suffers from asthma, he has not demonstrated that he is not going to recover from this condition or

that it cannot be treated while Hayes serves his sentence. Accordingly, reducing Hayes's sentence

is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Hayes' s asthma, Hayes' s new advisory guideline range, Hayes' s rehabilitation

efforts, and his release plan are extraordinary and compelling reasons under section 3582(c)(1 )(A).

Cf. United States v. Raia, 954 F.3d 594,597 (3d Cir. 2020) ("[T]he mere existence ofCOVID-19

in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP' s statutory role, and its extensive and

professional efforts to curtail the virus's spread."). Even so, the section 3553(a) factors counsel

against reducing Hayes's sentence. See High, 997 F.3d at 187-91; Kibble, 992 F.3d at 331-32;

United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at

*3-8.



        3
         Hayes's new advisory guideline range is 30-37 months' imprisonment based on a total
offense level 12 and crimjnal history category VI. See [D.E. 86] 5; cf. United States v. Lancaster,
997 F.3d 171, 174-76 (4th Cir. 2021); McCoy, 981 F.3d at280-88.

                                                  6

            Case 5:13-cr-00018-D Document 90 Filed 06/14/21 Page 6 of 8
           Hayes is 43 years old and engaged in serious crimjnal conduct from 2011 to 2012 at age 34.

See PSR fl 6-10. As a member of the Money Gang Mob, Hayes distributed marijuana and heroin.

See id. Moreover, Hayes possessed a firearm and ammunition in connection with his drug

trafficking and recounted committing an armed robbery during the drug deal. See id. Hayes also

is an extremely violent recidivist with convictions beginning at age 17 and continuing until age 35

including, but not limited to, disorderly conduct, discharge weapon into occupied property,

possession with intent to sell and deliver ~caine, resisting a public officer (four counts), felon in

possession of a firearm, possession of stolen goods or property, escape from a local jail, burning

personal property, assault with a deadly weapon, simple possession of Schedule VI controlled

substances, possession ofdrug paraphernalia, assault on a female, and elude arrest in a motor vehicle

with three aggravating factors. See id. fl 14-32. Hayes's violence includes discharging a weapon

into an occupied vehicle (id.. ,r 15), setting fire to a mattress and bed linens in the Vance County Jail
                                                                                                       I
(id..   ,r 23), shooting a victim (id.. ,r 24), assaulting a female   (id..   ,r 28), and fleeing from law
enforcement in his vehicle at a high rate of speed before crasbjng (id.. ,r 29). Hayes also was a

member of a notorious gang in Vance County that terrorized people within the community. Hayes

has had numerous interactions with the criminal justice system, often received lenient treatment, but

then promptly returned to serious and violent criminal activity while on supervision or probation.

See id fl 14-32. Nonetheless, Hayes has taken some positive steps while incarcerated and has no

infractions. See [D.E. 86] 1, ~; [D.E. 89] 2-4, 9--12.

           The court has considered Hayes's exposure to COVID-19, his medical condition, his

rehabilitation efforts, his new advisory guideline range, and his release plan. Cf. Pe,m,er v. United

States, 562 U.S. 476, 480-81 (2011); High. 997 F.3d at 187-91; United States v. McDonald, 986

F.3d 402,412 (4th Cir. 2021); United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having

                                                    7

               Case 5:13-cr-00018-D Document 90 Filed 06/14/21 Page 7 of 8
considered the entire record, the steps that the BOP has taken to address COVID-19, the section

35S3(a) factors, Hayes's arguments, the government's persuasive response, Hayes's prolonged and

violent criminal history, and the need to punish Hayes for his serious criminal behavior, to

incapacitate Hayes, to promote respect for the law, to deter others, and to protect society, the court

declines to grant Hayes's motion for compassionate release. See, e.g.• Chavez-Mez.a v. United

States, 138 S. Ct. 19S9, 1966--68 (2018); High, 997 F.3d at 187-91; Ry;ffin, 978 F.3d at 100~9;

Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4: 13-CR-28-BR, 2020 WL 205S1S, at *2

(E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam)

(unpublished).

       As for Hayes's request for home confinement, Hayes seeks reliefunder the CARES Act See

[D.E. 81, 86]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-S626, 2020 WL 5S2S871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to ~ant home confinement remains solely with the

AttomeyGeneralandtheBOP.");UnitedStatesv.McCoy,No.3:19-CR-3S-KDB-DCK,2020WL

S53S020, at *1 (W.D.N.C. Sept. 1S, 2020) (unpublished); United States v. Gray, No.

4:12-CR-S4-FL-1, 2020 WL 1943476, at •3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Hayes' s request for home confinement.

                                                 II.

       In sum, the court DENJES Hayes's motion for compassionate release [D.E. 86], and

DISMISSES Hayes's request for home confinement.

       SO ORDERED. This _u_ day of June 2021.


                                                          JSC.DEVERID
                                                          United States District Judge

                                                  8

             Case 5:13-cr-00018-D Document 90 Filed 06/14/21 Page 8 of 8
